DETAILED ACTION
This communication is responsive to Application No. #16/977727 filed on September 2, 2020. Claims 1-15 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, the words “one of” are extraneous in the limitation “wherein the quality of the serving cell is one of a reference signal received power (RSRP)” (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et.al. (US Patent Application Publication, 20190281515, hereinafter, “Wong”) in view of Siomina et.al. (US Patent Application Publication, 20190149252, hereinafter, “Siomina”).
Regarding claim 1, Wong teaches:
A method performed by a wireless device in a wireless communication system, the method comprising (Wong: mobile device operating in the mobile communication system.  Figs. 1, 2, 3 and ¶ [0046]): 
determining that a quality of a serving cell on an unlicensed carrier (Wong: mobile device 105 that are entering the building 105 will be incentivized to deselect their serving RAN device and select the Wi-Fi hotspot 240 [i.e., hotspot 240 is now the serving cell (wi-fi hotspots use unlicensed carriers)].  Figs. 1, 2, 3 and ¶ [0045]) is above a first threshold (Wong: In one or more embodiments, the following Intra-LTE events can be pre-defined to trigger measurement reports: ... Event A1: Serving cell signal power/quality becomes better than absolute threshold.  Figs. 1, 2, 3 and ¶ [0046]); and
performing measurements of neighbor cells (Wong: if the measured levels ... of the ... target RAN devices [i.e., neighbor cells] ... as shown at Stage 4.  Fig. 4 and ¶ [0061]) when a serving cell signal power/quality of the unlicensed carrier is above a second threshold (Wong: The sending of the measurement report is based on an event trigger ... In one or more embodiments, the following Intra-LTE events can be pre-defined to trigger measurement reports: ... Event A2: Serving cell signal power/quality becomes worse than absolute threshold.  Figs. 1, 2, 3 and ¶ [0046]).
Although Wong teaches a mobile device served by various RAN devices and/or wi-fi hotspots, with various triggers for sending cell signal power/quality measurement reports, Wong does not explicitly teach:
when a channel occupancy of the unlicensed carrier is above a second threshold. 
However, in the same field of endeavor, Siomina teaches:
when a channel occupancy of the unlicensed carrier is above a second threshold (Siomina: The wireless device-reportable RSSI measurement is used for the channel occupancy measurement, which is a percentage of (per-symbol) samples when the RSSI was above the configured channelOccupancyThreshold for the associated reportConfig.  ¶ [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wong to include the features as taught by Siomina above in order to control channel occupancy measurement quality. (Siomina, ¶ [0015]).

Regarding claim 2, Wong-Siomina discloses on the features with respect to claim 1 as outlined above.
Wong further teaches:
wherein the wireless device is in a radio resource control (RRC) connected mode (Wong: if the mobile device 105 is in RRC-Connected mode, the mobile device 105 issues measurement reports to the serving RAN device.  Fig. 4 and ¶ [0058]).

Regarding claim 3, Wong-Siomina discloses on the features with respect to claim 2 as outlined above.
Wong further teaches:
wherein the quality of the serving cell is a reference signal received power (RSRP) of the serving cell (Wong: the power/quality of the RAN device signals can be measured and/or evaluated by the mobile device 105. In one embodiment, the signal can be evaluated according to a Reference Signal Received Power (RSRP).  Fig. 1 and ¶ [0034]).

Regarding claim 4, Wong-Siomina discloses on the features with respect to claim 2 as outlined above.
Wong further teaches:
wherein the first threshold is an s-measure which defines when the wireless device is required to perform the measurements (Wong: S-Measure can be one or more threshold levels that can be used by the mobile device 105 when determining whether or not to send a report to the serving RAN device eNodeB 115.  Fig. 4 and ¶ [0060]).

Regarding claim 5, Wong-Siomina discloses on the features with respect to claim 1 as outlined above.
Wong further teaches:
wherein the wireless device is in a radio resource control (RRC) idle mode (Wong: RSRP can be used to measure the RAN device signal whether the mobile device 105 is in a radio resource control (RRC) idle mode or an RRC connected mode.  Fig. 1 and ¶ [0036]).

Regarding claim 6, Wong-Siomina discloses on the features with respect to claim 5 as outlined above.
Wong further teaches:
wherein the quality of the serving cell is one of an RSRP of the serving cell (Wong: the power/quality of the RAN device signals can be measured and/or evaluated by the mobile device 105. In one embodiment, the signal can be evaluated according to a Reference Signal Received Power (RSRP).  Fig. 1 and ¶ [0034]).

Regarding claim 7, Wong-Siomina discloses on the features with respect to claim 1 as outlined above.
Siomina further teaches:
wherein the channel occupancy of the unlicensed carrier is a received signal strength indicator (RSSI) of the unlicensed carrier (Siomina: The wireless device-reportable RSSI measurement is used for the channel occupancy measurement, which is a percentage of (per-symbol) samples when the RSSI was above the configured channelOccupancyThreshold for the associated reportConfig.  ¶ [0011]).
The rationale and motivation for adding this teaching of Siomina is the same as the rationale and motivation for Claim 1.  

Regarding claim 8, Wong-Siomina discloses on the features with respect to claim 1 as outlined above.
Wong further teaches:
wherein the wireless device is in communication with at least one of a user equipment (Wong: mobile device operating in the mobile communication system.  Figs. 1, 2, 3 and ¶ [0046]).

Regarding claim 9, Wong teaches:
A wireless device in a wireless communication system, the wireless device comprising to (Wong: mobile device operating in the mobile communication system.  Figs. 1, 2, 3 and ¶ [0046]): 
a memory (Wong: a main memory 1404 and a static memory 1406.  Fig. 14 and ¶ [0116]); 
a transceiver (Wong: a network interface device 1420.  Fig. 14 and ¶ [0116]); and
a processor (Wong: a processor (or controller) 1402 (e.g., a central processing unit (CPU)).  Fig. 14 and ¶ [0116]), operably coupled to the memory and the transceiver, and configured to (Wong: The instructions 1424 may also reside, completely or at least partially, within the main memory 1404, the static memory 1406, and/or within the processor 1402 during execution thereof by the computer system 1400).  Fig. 14 and ¶ [0117]): 
determine that a quality of a serving cell on an unlicensed carrier (Wong: mobile device 105 that are entering the building 105 will be incentivized to deselect their serving RAN device and select the Wi-Fi hotspot 240 [i.e., hotspot 240 is now the serving cell (wi-fi hotspots use unlicensed carriers)].  Figs. 1, 2, 3 and ¶ [0045]) is above a first threshold (Wong: In one or more embodiments, the following Intra-LTE events can be pre-defined to trigger measurement reports: ... Event A1: Serving cell signal power/quality becomes better than absolute threshold.  Figs. 1, 2, 3 and ¶ [0046]), and
perform measurements of neighbor cells (Wong: if the measured levels ... of the ... target RAN devices [i.e., neighbor cells] ... as shown at Stage 4.  Fig. 4 and ¶ [0061]) when a serving cell signal power/quality of the unlicensed carrier is above a second threshold (Wong: The sending of the measurement report is based on an event trigger ... In one or more embodiments, the following Intra-LTE events can be pre-defined to trigger measurement reports: ... Event A2: Serving cell signal power/quality becomes worse than absolute threshold.  Figs. 1, 2, 3 and ¶ [0046]).
Although Wong teaches a mobile device served by various RAN devices and/or wi-fi hotspots, with various triggers for sending cell signal power/quality measurement reports, Wong does not explicitly teach:
when a channel occupancy of the unlicensed carrier is above a second threshold. 
Siomina teaches:
when a channel occupancy of the unlicensed carrier is above a second threshold (Siomina: The wireless device-reportable RSSI measurement is used for the channel occupancy measurement, which is a percentage of (per-symbol) samples when the RSSI was above the configured channelOccupancyThreshold for the associated reportConfig.  ¶ [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wong to include the features as taught by Siomina above in order to control channel occupancy measurement quality. (Siomina, ¶ [0015]).

Regarding claim 10, Wong-Siomina discloses on the features with respect to claim 9 as outlined above.
Wong further teaches:
wherein the wireless device is in a radio resource control (RRC) connected mode (Wong: if the mobile device 105 is in RRC-Connected mode, the mobile device 105 issues measurement reports to the serving RAN device.  Fig. 4 and ¶ [0058]).

Regarding claim 11, Wong-Siomina discloses on the features with respect to claim 10 as outlined above.
Wong further teaches:
wherein the quality of the serving cell is one of a reference signal received power (RSRP) (Wong: the power/quality of the RAN device signals can be measured and/or evaluated by the mobile device 105. In one embodiment, the signal can be evaluated according to a Reference Signal Received Power (RSRP).  Fig. 1 and ¶ [0034]).

Regarding claim 12, Wong-Siomina discloses on the features with respect to claim 10 as outlined above.
Wong further teaches:
wherein the first threshold is an s-measure which defines when the wireless device is required to perform the measurements (Wong: S-Measure can be one or more threshold levels that can be used by the mobile device 105 when determining whether or not to send a report to the serving RAN device eNodeB 115.  Fig. 4 and ¶ [0060]).

Regarding claim 13, Wong-Siomina discloses on the features with respect to claim 9 as outlined above.
Wong further teaches:
wherein the wireless device is in a radio resource control (RRC) idle mode (Wong: RSRP can be used to measure the RAN device signal whether the mobile device 105 is in a radio resource control (RRC) idle mode or an RRC connected mode.  Fig. 1 and ¶ [0036]), and
wherein the quality of the serving cell is one of an RSRP of the serving cell (Wong: the power/quality of the RAN device signals can be measured and/or evaluated by the mobile device 105. In one embodiment, the signal can be evaluated according to a Reference Signal Received Power (RSRP).  Fig. 1 and ¶ [0034]).

Regarding claim 14, Wong-Siomina discloses on the features with respect to claim 9 as outlined above.
Siomina further teaches:
wherein the channel occupancy of the unlicensed carrier is a received signal strength indicator (RSSI) of the unlicensed carrier (Siomina: The wireless device-reportable RSSI measurement is used for the channel occupancy measurement, which is a percentage of (per-symbol) samples when the RSSI was above the configured channelOccupancyThreshold for the associated reportConfig.  ¶ [0011]).
The rationale and motivation for adding this teaching of Siomina is the same as the rationale and motivation for Claim 9.  

Regarding claim 15, Wong teaches:
A processor (Wong: a processor (or controller) 1402 (e.g., a central processing unit (CPU)).  Fig. 14 and ¶ [0116]) for a wireless device in a wireless communication system, wherein the processor is configured to (Wong: mobile device operating in the mobile communication system.  Figs. 1, 2, 3 and ¶ [0046]): 
determine that a quality of a serving cell on an unlicensed carrier (Wong: mobile device 105 that are entering the building 105 will be incentivized to deselect their serving RAN device and select the Wi-Fi hotspot 240 [i.e., hotspot 240 is now the serving cell (wi-fi hotspots use unlicensed carriers)].  Figs. 1, 2, 3 and ¶ [0045]) is above a first threshold (Wong: In one or more embodiments, the following Intra-LTE events can be pre-defined to trigger measurement reports: ... Event A1: Serving cell signal power/quality becomes better than absolute threshold.  Figs. 1, 2, 3 and ¶ [0046]), and
perform measurements of neighbor cells (Wong: if the measured levels ... of the ... target RAN devices [i.e., neighbor cells] ... as shown at Stage 4.  Fig. 4 and ¶ [0061]) when a serving cell signal power/quality of the unlicensed carrier is above a second threshold (Wong: The sending of the measurement report is based on an event trigger ... In one or more embodiments, the following Intra-LTE events can be pre-defined to trigger measurement reports: ... Event A2: Serving cell signal power/quality becomes worse than absolute threshold.  Figs. 1, 2, 3 and ¶ [0046]).
Although Wong teaches a mobile device served by various RAN devices and/or wi-fi hotspots, with various triggers for sending cell signal power/quality measurement reports, Wong does not explicitly teach:
when a channel occupancy of the unlicensed carrier is above a second threshold. 
However, in the same field of endeavor, Siomina teaches:
when a channel occupancy of the unlicensed carrier is above a second threshold (Siomina: The wireless device-reportable RSSI measurement is used for the channel occupancy measurement, which is a percentage of (per-symbol) samples when the RSSI was above the configured channelOccupancyThreshold for the associated reportConfig.  ¶ [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wong to include the features as taught by Siomina above in order to control channel occupancy measurement quality. (Siomina, ¶ [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416